              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                    CR 18-95-GF-BMM
                    Plaintiff,

       vs.
                                                          ORDER
DORYAN PAULYN YOUPEE,

                    Defendant.


     This case having been tried to a jury, and in accordance with the verdict of

the jury reached on January 23, 2019, IT IS ORDERED that the Defendant is

ACQUITTED of the charge in the Indictment.

     DATED this 24th day of 2019.
